Citation Nr: 1739107	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-11 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim of service connection for high blood pressure.


REPRESENTATION

Veteran represented by:	National Association for Black Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Spector, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Board notes that the claim for service connection for an acquired psychiatric disorder was initially denied in an August 2009 rating decision and subsequently denied in three additional rating decisions.  However, new evidence pertaining to this claim, such as lay statements, personnel records, and VA treatment records, was submitted within one year of the issuance of the August 2009 rating decision.  38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 3.156(b), (c); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2010) (A regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim.").  Therefore, new and material evidence is not needed to reopen the previously denied claim.  Rather, the claim must be reviewed on a de novo basis.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the record.  At the hearing, the undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that he was harassed by his drill sergeant in service about issues related to his family background, which resulted in PTSD. Additionally, he has stated that he was depressed prior to service and that the issues with his drill sergeant aggravated his condition.  

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for an acquired psychiatric disorder.  His VA treatment records do indicate that he has been diagnosed with major depressive disorder, PTSD, anxiety, and bipolar disorder.  Additionally, the Veteran's service personnel records show that that he was counseled many times for behavioral issues in from February 1980 to April 1980.  As the Board lacks sufficient medical evidence to render a decision on the issue, a VA examination is needed. See McClendon v. Nicolson, 20 Vet. App. 79, 81-82 (2006).

Lastly, at the June 2017 hearing, the Veteran reported that his antidepressant medication was increased a week earlier, and he had an in-person appointment for psychiatric treatment scheduled for July 29, 2017.  He also reported that his blood pressure medication was recently increased.  As there appears to be outstanding treatment records relevant to the claims on appeal, efforts should be made to obtain them on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for high blood pressure and an acquired psychiatric disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records, to include any records dated since May 2012.

2.  After the foregoing development has been completed, the Veteran should also be afforded a VA examination to determine the nature and etiology of any current acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and the Veteran's own assertions, to include the June 2017 hearing testimony.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current acquired psychiatric disorder(s).  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record and indicate whether they may have resolved or been misdiagnosed.

For each current diagnosis identified other than PTSD, the examiner should state whether the disorder clearly and unmistakably preexist the Veteran's military service.

If so, he or she state whether there was an increase in the severity of the preexisting psychiatric disorder during service and whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.  

For each diagnosis identified other than PTSD that did not clearly and unmistakably preexist service, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of any circumstances or symptomatology therein?

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, if any, and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should address whether there is any relationship between the current disorder and any verified in-service stressor (if any are verified).

In rendering these opinions, the examiner should consider the October 1979 report of medical history in which the Veteran reported having depression and excessive worrying, as well as the service personnel records showing counseling for behavioral issues from February 1980 to April 1980.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the VA examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




